     Case 2:19-cv-05259-GMS-ESW Document 20 Filed 08/03/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Marcus Duarte,                                   No. CV-19-05259-PHX-GMS (ESW)
10                  Plaintiff,                         ORDER
11    v.
12    County of Maricopa, et al.,
13                  Defendants.
14
15
16          Pending before the Court is the Report and Recommendation (“R&R”) (Doc. 19) of
17    United States Magistrate Judge Eileen S. Willett recommending Defendant MCSO Floor
18    Officer 1 be dismissed without prejudice for Plaintiff’s failure to timely substitute and
19    prosecute pursuant to Fed. R. Civ. P. 41(b). Plaintiff does not oppose the dismissal (Doc.
20    18). Accordingly, the Court will dismiss Defendant MCSO Floor Officer 1 without
21    prejudice.
22          IT IS HEREBY ORDERED that Magistrate Judge Eileen S. Willett’s Report and
23    Recommendation (Doc. 19) is ACCEPTED and Defendant MCSO Floor Officer 1 is
24    DISMISSED without prejudice.
25          Dated this 3rd day of August, 2020.
26
27
28
     Case 2:19-cv-05259-GMS-ESW Document 20 Filed 08/03/20 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         -2-
